Per Curiam,
Aided by carefully prepared and able arguments of learned counsel for the respective parties, we have fully considered the master’s report, in connection with the bill, answer and proofs, *346and with special reference to the assignments of error, and have reached the conclusion that there was no error in overruling the several exceptions specified in the third assignment, or in entering the decree from which this appeal was taken. We are of opinion that the learned master’s findings of fact were warranted by the evidence, and that his conclusions of law are substantially correct. Those findings and conclusions, together with the authorities cited in support of the latter, are clearly and concisely stated in his report and need not be repeated here. They warrant the general conclusion that the location claimed by the plaintiff company was regularly and legally made and adopted, and its right thereto has never been relinquished or forfeited; and that, subject to the payment or securing of damages to landowners, it has the lawful right to construct and operate its branch railroad upon said location.
It does not appear to us that there is anything in the ease that requires special discussion or further elaboration.
Upon the facts found by the learned master, and for reasons sufficiently stated in his clear and satisfactory report, there appears to be nothing in either of the assignments of error that would justify either reversal or modification of the decree.
Decree affirmed and appeal dismissed with costs to be paid by appellant.